*568Appeal by the defendant from a judgment of the County Court, Suffolk County (Kerins, J.), rendered March 20, 2002, as amended April 17, 2002, convicting him of murder in the second degree (two counts), burglary in the first degree, and attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
The defendant argues that his conviction should be reversed because he was deprived of his right to proceed pro se. However, while the defendant’s request to proceed pro se was timely and initially unequivocal, he subsequently equivocated and engaged in conduct which prevented the fair and orderly exposition of the issues (see People v Arroyo, 98 NY2d 101 [2002]; People v McIntyre, 36 NY2d 10 [1974]; People v Carter, 299 AD2d 418 [2002]; People v Bell, 234 AD2d 378 [1996]). Thus, on the record as a whole, the denial of the request was not error (see People v Providence, 2 NY3d 579 [2004]).
The defendant was not deprived of the effective assistance of counsel (see People v McDonald, 1 NY3d 109 [2003]; People v Hobot, 84 NY2d 1021, 1022 [1995]).
The sentence imposed was not excessive (see People v Gelzer, 212 AD2d 630 [1995]). Ritter, J.P., Smith, Rivera and Lifson, JJ., concur.